UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1811



RUI XIA LIN,

                                                        Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 23, 2008              Decided:   July 18, 2008


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Jeffrey S.
Bucholtz, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Rebecca Hoffberg, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rui     Xia   Lin,    a    native     and    citizen    of     the       People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying her untimely motion to reopen

based on changed country conditions.                Lin claims the Board abused

its discretion by finding she failed to establish changed country

conditions.       She further claims the Board had jurisdiction to

consider    her     successive        asylum    application        based    on        changed

personal circumstances.           We deny the petition for review.

            An alien may file one motion to reopen within ninety days

of    the   entry    of    a     final    order     of    removal.          8        U.S.C.A.

§    1229a(c)(7)(A),      (C)     (West    2005     &    Supp.     2007);        8    C.F.R.

§ 1003.2(c)(2) (2007).          This time limit does not apply if the basis

for the motion to reopen is to seek asylum or withholding of

removal based on changed country conditions, “if such evidence is

material and was not available and would not have been discovered

or    presented      at    the     previous        proceeding.”             8        U.S.C.A.

§ 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii) (2007).

“A motion to reopen proceedings shall state the new facts that will

be proven at a hearing to be held if the motion is granted and

shall be supported by affidavits or other evidentiary material.”

8 C.F.R. § 1003.2(c)(1) (2007).             We review the Board’s denial of a

motion to reopen for abuse of discretion.                    8 C.F.R. § 1003.2(a)

(2007); INS v. Doherty, 502 U.S. 314, 323-24 (1992); Barry v.


                                          - 2 -
Gonzales, 445 F.3d 741, 744 (4th Cir. 2006), cert. denied, 127 S.

Ct. 1147 (2007).     A denial of a motion to reopen must be reviewed

with   extreme   deference,     since    immigration     statutes   do   not

contemplate   reopening   and   the     applicable   regulations    disfavor

motions to reopen.    M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc).    We find the Board did not abuse its discretion in

denying the motion to reopen as both untimely and for failing to

establish changed country conditions.

          We further find the Board properly found it was without

jurisdiction to consider Lin’s successive asylum application.            See

Zheng v. Mukasey, 509 F.3d 869 (8th Cir. 2007); Chen v. Gonzales,

498 F.3d 758, 760 (7th Cir. 2007).

          Accordingly,    we    deny    the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 3 -